Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00593-CR

                                           IN RE James MYART

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:       Luz Elena Chapa, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

Delivered and Filed: December 23, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator James Myart filed a pro se petition for a writ of mandamus in which he asks this

court to order the trial court to set a bond or release relator pending a hearing on the State’s motion

to adjudicate guilt. Myart is represented by counsel in the trial court; therefore, he is not entitled

to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The

absence of a right to hybrid representation means relator’s pro se mandamus petition will be treated

as presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806,

806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for

a writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                            PER CURIAM

Do not publish

1
  This proceeding arises out of Cause No. 2017CR0945, styled The State of Texas v. James Willie Myart, Jr., pending
in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.